Citation Nr: 1743358	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 30 percent for major depressive disorder with alcohol abuse for the period prior to May 15, 2013, and in excess of 70 percent thereafter.

3. Entitlement to an increased disability rating in excess of 10 percent for neuralgia of the seventh cranial nerve.

4. Entitlement to an effective date earlier than February 24, 2015, for the award of a 10 percent disability rating for neuralgia of the seventh cranial nerve.

5. Entitlement to an effective date earlier than May 15, 2013, for the award of entitlement to a total disability rating based individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2000 to August 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota, and, May 2015 and December 2015 rating decisions by the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal of the May 2014 rating decision currently resides with the RO in Roanoke, Virginia.

The RO assigned a 10 percent disability rating for neuralgia of the seventh cranial nerve effective February 24, 2015.  The Board notes that in a February 25, 2015 decision the Board denied entitlement to a compensable rating for neuralgia of the seventh cranial nerve.  The Veteran submitted an untimely Notice of Appeal to the Court of Appeals for Veterans' Claims (CAVC).  The Secretary of Veterans Affairs moved for dismissal on September 8, 2015, and in an order dated October 21, 2015, CAVC dismissed the untimely appeal.  Hence, the February 25, 2015 Board decision is final.   

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues entitlement to service connection for PTSD, and entitlement to an earlier effective date for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a February 25, 2015 decision, the Board denied entitlement to an initial compensable rating for neuralgia of the seventh cranial nerve. 

2. From February 24, 2015, the Veteran's neuralgia of the seventh cranial nerve has been manifested by no more than moderate incomplete paralysis.

3. Prior to May 15, 2013, the Veteran's major depressive disorder with alcohol abuse was manifested by occupational and social impairment with reduced reliability and productivity. 

4. From May 15, 2013, the Veteran's major depressive disorder has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1. The February 25, 2015 BVA decision denying entitlement to an initial compensable rating for neuralgia of the seventh cranial nerve is final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. § 1100(a) (2016).  

2. The criteria for an effective date prior to February 24, 2015 for the award of a 10 percent rating for neuralgia of the seventh cranial nerve have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

3. The criteria for a rating in excess of 10 percent for neuralgia of the seventh cranial nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2016).

4. Prior to May 15, 2013, the criteria for a 50 percent disability rating for depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 9434 (2016).

5. From May 15, 2013, the criteria for a 100 percent rating for depression have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims presently on appeal.  The Board finds the examinations adequate, because they have included reviews of the medical file, interviews of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to an effective date earlier than February 24, 2015 for the award of a 10 percent disability rating for neuralgia of the seventh cranial nerve 

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1) (2016). 

An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110 (b)(2) (West 2015); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2016); VAOPGCPREC 12-98 (1998).  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2) (West 2015); 38 C.F.R. § 3.400 (o)(1)(2) (2016).

The assignment of an effective date turns on the date of claim and the date that it was factually ascertainable that an increase was warranted.  In the instant case, the February 25, 2015 final Board decision determined that the evidence of record up to that time did not support a compensable rating for the Veteran's neuralgia of the seventh cranial nerve. Because this decision is final, and the factual determinations made in the decision are final and binding, a higher rating could not be factually ascertainable prior to his date.

The next question is what is the date of claim, as with the question of when it was factually ascertainable that an increase in the Veteran's neuralgia of the cranial nerve was warranted, the February 25, 2015, Board decision governs.  Any potential pending claims for an increase in the Veteran's neuralgia of the cranial nerve were finally adjudicated by the Board's February 2015 decision. Thus, the earliest date of claim cannot be prior to February 25, 2015. 

Accordingly, an effective date prior to February 24, 2015, is not assignable under the laws governing the assignment of effective dates and the facts of this case. 

Entitlement to a rating in excess of 10 percent for neuralgia of the seventh cranial nerve from February 25, 2015

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran is seeking a rating in excess of 10 percent for neuralgia of the seventh cranial nerve from February 25, 2015.  The disability is rated pursuant to 38 C.F.R. § 4.124a, DC 8207 (2016), which contemplates paralysis of the cranial nerves.  

Under DC 8207, the minimum 10 percent rating is warranted for moderate incomplete paralysis of the cranial nerves.  A 20 percent rating is warranted for severe incomplete paralysis of the cranial nerves nerve.  The maximum 30 percent rating is warranted for complete paralysis of the cranial nerves.  Id.

The evidence covering the period at issue does not reveal significant medical treatment sought or received for the disability.  The Veteran did undergo a VA examination of her seventh cranial nerve in October 2015.  That examiner indicated that many of the Veterans' complaints were inconsistent with the mechanism of her disability, adding the record showed she "was offered evaluation and consideration for nerve transplant by her private physician which she declined," adding the disability, as it presented at the examination, would have no effect on her ability to work.  The examiner also indicated the disability caused no problems with speech, and was manifested by no more than moderate, incomplete paralysis of the left-sided seventh cranial nerve.  

A second VA examination was conducted in March 2017.  That examiner noted complaints including loss of feeling on the left side of the face, but noted "no problems with smil[ing] or chewing or closing [the] eye," with "no loss of smell or any eye movement problem...no problem with swallowing, hearing, [or] talking," concluding that the disability conferred no limitation on the Veteran's ability to work.  

As regards the question of worsening symptoms, the Veteran acknowledged in a February 2017 statement in support of her claim for increase that the disability, manifested by a loss of feeling in her lower lip, has not changed in character or intensity since late 2009.  As such, the Board is confident that the above-described VA examiner's assessments remain representative of the disability's current manifestation.

The Board has not overlooked the Veteran's lay statements with regard to her partial facial and oral paresthesia.  However, while she is competent to report on factual matters of which she has firsthand knowledge, and while the Board finds that her reports concerning symptomatology have been credible, there is no basis for concluding that a layperson such as the Veteran is competent to determine the nature, extent, and severity of her cranial nerve disability, in the absence of specialized medical training; in this case, it is around questions of the disability's nature, extent, and severity that the increased rating claim turns.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the objective medical findings discussed above constitute the most probative evidence of record on the question of entitlement to an increased rating for neuralgia of the seventh cranial nerve; that evidence firmly demonstrates the Veteran is beset by no more than moderate incomplete paralysis of the cranial nerves.  Accordingly, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent as the record only demonstrates a moderate impairment due to the disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a disability rating in excess of 30 percent for major depressive disorder (MDD) with alcohol abuse for the period prior to May 15, 2013, and in excess of 70 percent therefrom

The Veteran's service connected depression has been evaluated under 38 C.F.R. § 4.130, DC 9434.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In making all determinations, the Board must fully consider the lay assertions of
record.  A layperson is competent to report on the frequency and severity of his
current symptomatology that is observable to the senses.  See Layno v Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  

Turning to the evidence of record, the Veteran has received consistent psychiatric treatment during the period at issue, including counseling, group therapy, and psychotropic medication.  The Board finds that the evidence for this period demonstrates sustained difficulties including mood disturbance and social impairment characterized by difficulty in establishing and maintaining effective work and social relationships.  

February 2008 VA treatment notes show the Veteran complained of debilitating anxiety around others, noting she was constantly worried about what others thought of her.  At a May 2009 VA psychiatric examination, the Veteran was noted to be anxious and beset by social problems including social avoidance, (albeit with decreased anxiety with social exposure).  That examiner noted the Veteran was oriented in all spheres, with unremarkable thought content, no delusions or hallucinations, adequate judgment and insight, no memory deficits, and no homicidal thoughts.  The Veteran demonstrated good impulse control, with no episodes of violence.  Her hygiene was noted to be normal.  The examiner opined the Veteran faced reduced reliability and productivity due to her mental symptoms, but did not face total occupational and social impairment.

Private treatment records from mid-to-late 2013 show the Veteran experienced mood swings and ongoing social anxiety, but consistently denied suicidal ideation, and was generally alert, fully oriented, calm, and cooperative in the treatment setting.  She was further noted to be consistently well-groomed and to make good eye contact.  

The evidence covering the period prior to May 15, 2013, shows consistent complaints and difficulties related to social functioning, with considerable social anxiety, and mood disturbance.  As such, the Board finds an increase in the disability rating associated with this period from 30 to 50 percent is warranted.  However, assignment of a higher rating for this period is not warranted.  The evidence does not show "deficiencies in most areas," due to symptoms such as suicidal ideation, obsessional rituals, illogical thought or speech, or impaired impulse control manifested by unprovoked irritability and periods of violence.  Moreover, there is no significant evidence of spatial disorientation or difficulty maintaining basic personal hygiene or appearance, or of significant problems with adaptive functioning.  Nor is there evidence of total occupational and social impairment, manifested by grossly inappropriate behavior or persistent danger of violence or self-harm.  There is no evidence of any formal thought disorder, or of delusions of hallucinations of any kind.  Finally, the Veteran has not demonstrated memory loss at any point.  

Additionally, the Veteran's symptoms for this period do not equate in severity, frequency and duration to social and occupational impairment with deficiencies in most areas such as work, family relations, school, mood, judgment and thinking as required for a 70 percent disability rating. Her judgment was adequate, her thinking did not have delusions or hallucinations, and she was oriented at all times. While she had some deficiencies in interactions with others affecting work, these symptoms are adequately compensated in her assigned 50 percent rating which includes consideration of difficulty establishing work and social relationships.
Accordingly, the Board finds that a 50 percent rating, but no higher, is warranted for the period prior to May 15, 2013.

For the period beginning on May 15, 2013, the record reflects a degree of deterioration in the Veteran's overall level of functioning.  For instance, private treatment records from early 2014 characterize the Veteran as "irritable," "emotionally disturbed," and "depressed," noting she consistently sleeps too little and experiences periodic anxiety attacks and frequent mood swings.  These records confirm the Veteran remained consistently alert, oriented in all spheres, with intact memory, normal speech, good eye contact, and no suicidal or homicidal ideation.  

A VA examiner with whom the Veteran met in April 2014 noted the Veteran's frequent bouts of anxiety, but found her disability productive of occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform, predicating the opinion on her relatively conservative treatment at the time, including monthly visits with a psychiatrist and biweekly psychotherapy sessions, as well as her full orientation, appropriate, well-groomed appearance, calm and cooperative bearing, appropriate range of affect, and the absence of hallucinations or delusions.  Still, the examiner noted "fleeting suicidal ideation."  

More recent private treatment records confirm the Veteran's problems continue; April 2014 private records show that while she is considered psychiatrically stable, the Veteran continues to experience severe relationship problems, as well as unremitting depression and anxiety.  The Veteran is free of delusions or hallucinations, with logical thought processes, clear and normal speech and thought content, adequate judgment, and an intact memory and fund of knowledge.  

The evidence establishes that the Veteran is unemployable for this period, and also shows that she has severe relationship problems. While the Veteran does not have all the criteria listed in the 100 percent rating, considering the overall disability picture, the Board finds that the Veteran's symptomatology for this period equates in frequency, duration and severity to total social and occupational impairment. Accordingly, a total rating is assigned for the Veteran's major depressive disorder for the period beginning on May 15, 2013.


ORDER

Entitlement to an effective date earlier than February 24, 2015 for neuralgia of the seventh cranial nerve is denied.

Entitlement to a disability rating in excess of 10 percent for neuralgia of the seventh cranial nerve is denied.

Entitlement to a 50 percent disability rating for major depressive disorder prior to May 15, 2013 is granted.

Entitlement to a 100 percent rating for major depressive disorder as of May 15, 2013 is granted.


REMAND

Additional development is required before the remaining issues on appeal can be finally adjudicated.  Although the Veteran's claim for service connection for PTSD was addressed by a December 2011 VA examiner who stated he "was unable to relate any traumatic [in-service] event that would qualify for this [PTSD] diagnosis," recent statements on the Veteran's part indicate that the full scope of her symptomatology, as well as information related to her alleged stressors, may not have been fully fleshed out until recently.  For instance, whereas a November 2009 statement in support of her claim indicates the Veteran attributed her claimed PTSD symptoms to fear for our "safety as a nation" while serving in the Korean de-militarized zone, she has more recently indicated she "was sexually harassed the entire time that [she] was in South Korea," as well as during basic training.  It does not appear that the appropriate development has been conducted with regard to the Veteran's claim that she suffered military sexual trauma.  As such, a remand is necessary. 

With respect to the Veteran's claim for entitlement to an earlier effective date for TDIU, the record reveals an informal claim for entitlement to a TDIU in a November 10, 2009 statement in support of the Veteran's claim for service connection for PTSD; in that statement, the Veteran indicated she was "currently unable to work" due to her psychiatric symptoms.  In light of the order above granting increase for the Veteran's service-connected major depression prior to May 15, 2013, a retrospective medical opinion is required to consider the record between November 10, 2009 and May 15, 2013 to address the question of whether symptoms stemming from the Veteran's service-connected disabilities prevented her from securing and maintaining gainful employment, and if so, on what date she became unable to do so.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Finally, while the matter is on remand, any relevant updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Furnish the Veteran with the required notice regarding military sexual trauma pursuant to 38 C.F.R. § 3.304(f)(5).

2. After allowing time for the Veteran's response to the military sexual trauma notice, conduct any necessary development based on additional information received as to this reported stressor.

3. After obtaining any necessary releases, obtain updated VA and private treatment records regarding the Veteran's psychiatric disabilities.  Any negative response should be indicated in the claims file.

4. After completing the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the presence and etiology of the claimed PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must specifically indicate whether the Veteran has PTSD.  The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any confirmed in-service stressors.

5. Then, submit the claims file to a VA examiner to address whether the evidence of record indicates the Veteran was at least as likely as not (50 percent or greater probability) unable to secure or maintain gainful employment due to her service-connected disabilities at any time between November 10, 2009 and May 15, 2013, and if so, on which date she became at least as likely as not unable to do so.  A complete rationale must be provided. 

6. Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


